Exhibit 99.1 Coffee Holding Co., Inc. Reports Results for Three Months Ended January 31, 2014 STATEN ISLAND, New York – March 14, 2014. Coffee Holding Co., Inc. (Nasdaq: JVA) today announced its operating results for the three months ended January 31, 2014: The Company reported net income of $1,371,740, or $0.22 per share basic and $0.21 per share diluted, for the three months ended January 31, 2014 compared to net income of $937,537 or $0.15 per share basic and $0.14 per share diluted, for the three months ended January 31, 2013. The increase in net income reflects increased profitability on our sales. Net sales totaled $27,346,347 for the three months ended January 31, 2014, a decrease of $3,972,457, or 13%, from $31,318,804 for the three months ended January 31, 2013. The decrease in net sales reflects lower coffee prices as coffee prices continued to decrease on an unabated slide to a seven year low during the same period, partially offset by a 13.7% increase in pounds of green coffee sold as our business continued to shift to sales of green coffee from private label sales. Cost of sales for the three months ended January 31, 2014 was $23,227,722 or 84.9% of net sales, as compared to $27,636,207 or 88.2% of net sales for the three months ended January 31, 2013. The decrease in cost of sales reflects lower prices paid for green coffee during this period compared to the same period during 2013. Gross profit increased $436,028 to $4,118,625 for the three months ended January 31, 2014 as compared to gross profit of $3,682,597 for the three months ended January 31, 2013. Gross profit as a percentage of net sales increased by 3.3% for the three months ended January 31, 2014, as compared to gross profit as a percentage of net sales for the three months ended January 31, 2013. The increase in our margins primarily reflects unrealized gains in our hedging activities and lower prices paid for green coffee during this period compared to the same period during 2013. Total operating expenses decreased by $25,466, or 1.3%, to $1,869,712 for the three months ended January 31, 2014 as compared to operating expenses of $1,895,178 for the three months ended January 31, 2013. The decrease in operating expenses was due to a decrease in selling and administrative expenses of $54,629, partially offset by an increase in officers’ salaries of $29,163. “We are extremely pleased to report these positive results to our shareholders.Although coffee prices remained stalled at depressed levels during this period resulting in a 13% decline in revenues, this was offset by a 13.7% increase in poundage sold during the same period.With coffee prices now on the rise again, we believe the combination of higher commodity prices along with continued growth in our overall business should result in increased revenues.Our commitment to margin improvement was evidenced by this quarter’s earnings and we will remain focused on continuing these results going forward,” said Andrew Gordon, President and Chief Executive Officer. “Our business continues to remain robust as we have achieved growth in all three major areas: wholesale green coffee sales, branded and private label sales.With the recent increase in the price of green coffee, we expect that these trends will continue to improve due to our position in the marketplace.As we stated in our comments with our 2013 annual results, we believe our recent problems are behind us and we thank our fellow shareholders for their continued patience and support,” concluded Mr. Gordon. About Coffee Holding Coffee Holding is a leading integrated wholesale coffee roaster and dealer in the United States and one of the few coffee companies that offers a broad array of coffee products across the entire spectrum of consumer tastes, preferences and price points. Coffee Holding has been a family-operated business for three generations and has remained profitable through varying cycles in the coffee industry and the economy. The Company’s private label and branded coffee products are sold throughout the United States, Canada and abroad to supermarkets, wholesalers, and individually owned and multi-unit retail customers. Any statements that are not historical facts contained in this release are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, including the Company’s outlook onfuture margin performance and its share repurchase program.Forward-looking statements include statements with respect to our beliefs, plans, objectives, goals, expectations, anticipations, assumptions, estimates, intentions, and future performance, and involve known and unknown risks, uncertainties and other factors, which may be beyond our control, and which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements.All statements other than statements of historical fact are statements that could be forward-looking statements.We have based these forward-looking statements upon information available to management as of the date of this release and management’s expectations and projections about certain future events. It is possible that the assumptions made by management for purposes of such statements may not materialize. Such statements may involve risks and uncertainties, including but not limited to those relating to product demand, pricing, hedging activities, market acceptance, the effect of economic conditions, intellectual property rights, the outcome of competitive products, risks in product development, the results of financing efforts, the ability to complete transactions, and other factors discussed from time to time in the Company’s Securities and Exchange Commission filings. The Company undertakes no obligation to update or revise any forward-looking statement for events or circumstances after the date on which such statement is made. 1 COFFEE HOLDING CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JANUARY 31, 2, 2013 January 31, October31, - ASSETS - CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowances of $144,000 for 2014 and 2013 Inventories Prepaid green coffee Prepaid expenses and other current assets Prepaid and refundable income taxes Deferred income tax asset TOTAL CURRENT ASSETS Machinery and equipment, at cost, net of accumulated depreciation of $3,277,275 and$3,130,902 for 2014 and 2013, respectively Customer list and relationships, net of accumulated amortization of $28,125 and $26,250 for 2014 and 2013, respectively Trademarks Goodwill Equity methodinvestments Deposits and other assets TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS’ EQUITY - CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Line of credit - Due to broker - Income taxes payable - TOTAL CURRENT LIABILITIES Deferred income tax liabilities Deferred rent payable Deferred compensation payable TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Coffee Holding Co., Inc. stockholders’ equity: Preferred stock, par value $.001 per share; 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, par value $.001 per share; 30,000,000 shares authorized, 6,456,316 shares issued; 6,372,309 shares outstanding for 2014 and 2013 Additional paid-in capital Retained earnings Less: Treasury stock, 84,007 common shares, at cost for 2014 and 2013 ) ) Total Coffee Holding Co., Inc. Stockholders’ Equity Noncontrolling interest TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ 2 COFFEE HOLDING CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED JANUARY 31, 2 January 31, January 31, NET SALES $ $ COST OF SALES (which include purchases of approximately $5.0 million and $9.7 million for the three months ended January 31, 2014 and 2013, respectively, from a related party) GROSS PROFIT OPERATING EXPENSES: Selling and administrative Officers’ salaries TOTAL INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Loss from equity method investments (182 ) (104,437 ) Interest expense (18,088 ) (38,399 ) TOTAL (17,387 ) (135,257 ) INCOME BEFORE PROVISION FOR INCOME TAXES AND NON-CONTROLLING INTEREST IN SUBSIDIARY Provision for income taxes NET INCOME BEFORE NON-CONTROLLING INTEREST IN SUBSIDIARY Less: net income attributable to the non-controlling interest in subsidiary (33,861 ) (79,141 ) NET INCOME ATTRIBUTABLE TO COFFEE HOLDING CO., INC. $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Dividends declared per share $ $ Weighted average common shares outstanding: Basic Diluted 3 COFFEE HOLDING CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED JANUARY 31, 2 January 31, January 31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Unrealized (gain) on commodities ) ) Loss on equity method investments Deferred rent Deferred income taxes Changes in operating assets and liabilities: Accounts receivable Inventories Prepaid expenses and other current assets Prepaid green coffee ) Prepaid and refundable income taxes Accounts payable and accrued expenses ) ) Deposits and other assets - Income taxes payable Net cash provided by operating activities INVESTING ACTIVITIES: Proceeds from disposition of equity method investment - Purchases of machinery and equipment ) ) Net cash (used in) provided by investing activities ) FINANCING ACTIVITIES: Advances under bank line of credit Principal payments under bank line of credit ) ) Payment of dividend - ) Net cash(used in) provided byfinancing activities NET INCREASE IN CASH CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW DATA: Interest paid $ $ Income taxes paid $ $ 4 COFFEE HOLDING CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED JANUARY 31, 2 Schedule of noncash investing and financing activities: Proceeds from disposition of equity method investment: Inventory received $ - $ Settlement of accounts payable - Total noncash proceeds $ - $ 5
